

Exhibit 10.2




ADVISORY SERVICES AGREEMENT




This Advisory Services Agreement (the “Agreement”) is entered into this 18th day
of July, 2005 by and between Ascendiant Capital Group LLC (hereinafter referred
to as “Consultant”) and SmartVideo Technologies, Inc. (hereinafter referred to
as “Client” or “Company”), collectively referred to as the “Parties,” with
reference to the following terms:


Preliminary Statement: The Client desires to be assured of the association and
services of the Consultant in order to avail itself of the Consultant's
experience, skills, abilities, knowledge, and background to facilitate strategic
and financial development, and to advise the Client in business and financial
matters, and is therefore willing to engage Consultant upon the terms and
conditions set forth herein. Consultant desires to be assured, and Client
desires to assure Consultant, that Consultant will be paid the consideration
described herein and said consideration once paid will be nonrefundable,
regardless of the circumstances.


Consultant agrees to be engaged and retained by Client upon the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:


1.
Engagement. Client hereby engages Consultant and Consultant hereby accept the
engagement to become Consultant to Client and, as requested and applicable, to
render such assistance, advice, consultation, information, and services to the
Officers and/or Directors of Client regarding general business matters
including, but not limited to the following: Business Strategy, Strategic
Alliances, Mergers and Acquisitions, Stock Option Plans, Corporate Governance,
and analysis regarding Qualification for National Stock Exchanges.

 

 
1.1.
Additional Duties. Client and Consultant shall mutually agree, in writing, for
any additional duties that Consultant may provide to Client for compensation
paid or payable by Client under this Agreement. Although there is no requirement
to do so, such additional agreement(s) may be attached hereto and made a part
hereof by written amendments to be listed as "Exhibits" beginning with "Exhibit
A" and initialed by both parties.




 
1.2.
Standard of Performance. Consultant shall devote such time and efforts to the
affairs of the Client as is reasonably necessary to render the services
contemplated by this Agreement. Any work or task of Consultant provided for
herein which requires Client to provide certain information to assist Consultant
in completion of the work shall be excused (without effect upon any obligation
of Client) until such time as Client has fully provided all information and
cooperation necessary for Consultant to complete the work. The services of
Consultant shall not include the rendering of any legal opinions or the
performance of any work that is in the ordinary purview of a certified public
accountant, or other licensed professional. Consultant shall not make a market
in Client’s securities, engage in stock promotion, or be part of a capital
raising transaction. Consultant cannot guarantee results on behalf of Client,
but shall use commercially reasonable efforts in providing the services listed
above.




--------------------------------------------------------------------------------


 
2.
Compensation to Consultant. The engagement compensation to Consultant shall be
750,000 shares of Client’s restricted common stock, par value $.001, with
piggyback registration rights. The engagement compensation shall be delivered to
Consultant within five (5) days of the signing of this Agreement. Note:
Consultant shall have no obligation to perform any duties provided for herein if
full payment is not received within the time described herein this Section 2.
Furthermore, once paid, said engagement fee is nonrefundable regardless of the
circumstances.




 
2.1.
Expenses. If the Client requests that Consultant travel outside of Southern
California to perform the services described herein, Client shall reimburse
Consultant for travel-related expenses and payment shall be made within seven
(7) days of invoice. Notwithstanding the foregoing, all such expenses over $500
shall be pre-approved by the Client prior to being incurred.




 
2.2.
Additional Fees. Client and Consultant shall mutually agree upon any additional
fees that Client may pay in the future for services rendered by Consultant under
this Agreement. Such additional agreement(s) may, although there is no
requirement to do so, be attached hereto and made a part hereof as Exhibits
beginning with Exhibit A.




 
2.3.
Term/Termination. This Agreement shall be in effect for six (6) months from the
date of the Agreement. Additional extensions may be negotiated as necessary at
the mutual written consent of the Client and Consultant.



3.
Mergers and Acquisitions. Consultant will provide assistance to Client, as
mutually agreed, in introducing and/or assisting Client in identifying,
acquiring, merging, and/or divesting on a non-exclusive basis, assisting in
due-diligence, recommending transaction terms and providing advice and
assistance during negotiations, as needed. It is expressly understood that
Consultant shall have no power to bind Client to any contract or transaction
obligation.



If requested by Client in writing, Consultant will assist the Client with one or
more parties who might be interested in (whether by way of merger,
consolidation, asset purchase, technology license, or substantially similar
transaction) either, (a) acquiring some or all of Client’s assets or, (b)
selling some or all of their own assets to Client and/or, (c) entering into some
form of strategic alliance with Client. In consideration of Consultant’s
services, Client agrees to pay Consultant ten percent (10 %) of the value of the
transaction in the same ratio of cash and / or stock as the transaction. “Total
value” shall include, but is not limited to cash, cash equivalents, stock, and
the value of any consideration other than cash paid or received by Client.
Should the transaction be with a party identified and introduced by Client,
Client agrees to pay Consultant five percent (5%) of the total value of the
transaction. For consultant to receive such compensation, Consultant and Client
shall agree in writing to each merger and/or acquisition assignment(s) and
related compensation due and payable to Consultant resulting from the successful
completion of such transaction(s). Additionally, Client and Consultant agree
that for any pre-existing initiatives relating to mergers and acquisitions,
compensation arrangements will be negotiated separately and will be agreed to in
writing by the Parties.


4.
Mutual Indemnification. Either Party agrees to indemnify and hold harmless the
other against any and all liability, loss and costs, expenses or damages,
including but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever or howsoever caused by reason
of any injury (whether to body, property, personal or business character or
reputation) sustained by any person or to any person or property, arising out of
any act, failure to act, neglect, any untrue or alleged untrue statement of a
material fact or failure to state a material fact which thereby makes a
statement false or misleading, or any breach of any material representation,
warranty or covenant by either Party or any of its agents, employees, or other
representatives. Nothing herein is intended to nor shall it relieve either party
from liability for its own willful act, omission or negligence. All remedies
provided by law, or in equity shall be cumulative and not in the alternative.



 

--------------------------------------------------------------------------------


 
5.
Mutual Confidentiality. Consultant and Client each agree to keep confidential
and provide reasonable security measures to keep confidential information where
release may be detrimental to their respective business interests. Consultant
and Client shall each require their employees, agents, affiliates, other
licensees, and others who will have access to the information through Consultant
and Client respectively, to first enter appropriate non-disclosure Agreements
requiring the confidentiality contemplated by this Agreement in perpetuity.
Consultant will not, either during its engagement by the Client pursuant to this
Agreement or at any time thereafter, disclose, use or make known for its or
another's benefit any confidential information, knowledge, or data of the Client
or any of its affiliates in any way acquired or used by Consultant during its
engagement by the Client. Confidential information, knowledge or data of the
Client and its affiliates shall not include any information that is, or becomes
generally available to the public other than as a result of a disclosure by
Consultant or their representatives.



6.
Amendments and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of Consultant and Client.




 
6.1
Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. The obligations of either party hereunder
cannot be assigned without the express written consent of the other party.




 
6.2
Governing Law; Venue. This Agreement and the legal relations among the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California, without regard to its conflict of law doctrine. Client and
Consultant agree that if any action is instituted to enforce or interpret any
provision of this Agreement, the jurisdiction and venue shall be Orange County,
California.




 
6.3
Attorneys' Fees and Costs. If any action is necessary to enforce and collect
upon the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs, in addition to any other relief to which
that party may be entitled. This provision shall be construed as applicable to
the entire Agreement.




 
6.4
Survivability. If any part of this Agreement is found, or deemed by a court of
competent jurisdiction, to be invalid or unenforceable, that part shall be
severable from the remainder of the Agreement.




 
6.5
Facsimile Signatures. The Parties hereto agree that facsimile signatures may
execute this Agreement and such signature shall be deemed originals.



7
Arbitration. All disputes, controversies, or differences between client,
consultant, or any of their officers, directors, legal representatives,
attorneys, accountants, agents or employees, or any customer or other person or
entity, arising out of, in connection with or as a result of this agreement,
shall be resolved through arbitration rather than through litigation. With
respect to the arbitration of any dispute, the undersigned hereby acknowledge
and agree that:




 
A.
Arbitration is final and binding on the parties;

 
B.
The parties waive their right to seek remedy in court, including their right to
jury trial;

 
C.
Pre-arbitration discovery is generally more limited and different from court
proceeding;

 
D.
The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right of appeal or to seek modification of ruling by
the arbitrators is strictly limited;

 
E.
This arbitration provision is specifically intended to include any and all
statutory claims which might be asserted by any party;

 
 

--------------------------------------------------------------------------------


 

 
F.
Each party hereby agrees to submit the dispute for resolution to the American
Arbitration Association in Orange County, California within five (5) days after
receiving a written request to do so from the other party;

 
G.
If either party fails to submit the dispute to arbitration on request, then the
requesting party may commence an arbitration proceeding, but is under no
obligation to do so;

 
H.
Any hearing scheduled after an arbitration is initialed shall take place in
Orange County, California;

 
I.
If either party shall institute a court proceeding in an effort to resist
arbitration and be unsuccessful in resisting arbitration or shall unsuccessfully
contest the jurisdiction of any arbitration forum located in Orange County,
California, over any matter which is the subject of this agreement, the
prevailing party shall be entitled to recover from the losing party its legal
fees and any out-of-pocket expenses incurred in connection with the defense of
such legal proceeding or its efforts to enforce its rights to arbitration as
provided for herein;

 
J.
The parties shall accept the decision of any award as being final and conclusive
and agree to abide thereby;

 
K.
Any decision may be filed with any court as a basis for judgment and execution
for collection.




8.
Representations, Warrants and Covenants. The Client represents, warrants and
covenants to the Consultant as follows:



The Client has the full authority, right, power and legal capacity to enter into
this Agreement and to consummate the transactions which are provided for herein.
The execution of this Agreement by the Client and its delivery to the
Consultant, and the consummation by it of the transactions which are
contemplated herein have been duly approved and authorized by all necessary
action by the Client’s Board of Directors and no further authorization shall be
necessary on the part of the Client for the performance and consummation by the
Client of the transactions which are contemplated by this Agreement.


The business and operations of the Client have been and are being conducted in
all material respects in accordance with all applicable laws, rules and
regulations of all authorities which affect the Client or its properties,
assets, businesses or prospects. The performance of this Agreement shall not
result in any breach of, or constitute a default under, or result in the
imposition of any lien or encumbrance upon any property of the Client or cause
acceleration under any arrangement, agreement or other instrument to which the
Client is a party or by which any of its assets are bound. The Client has
performed in all respects all of its obligations which are, as of the date of
this Agreement, required to be performed by it pursuant to the terms of any such
agreement, contract or commitment.


Consultant, on behalf of itself, and its affiliates, hereby covenants and agrees
not to directly or indirectly, offer to "short sell", contract to "short sell",
or otherwise "short sell" the Securities of the Client.



9.
Non-Circumvention. In and for valuable consideration, Client hereby agrees that
Consultant may introduce (whether by written, oral, data, or other form of
communication) Client to one or more opportunities, including, without
limitation, natural persons, corporations, limited liability companies,
partnerships, unincorporated businesses, sole proprietorships and similar
entities (hereinafter an “Opportunity” or “Opportunities”). Client further
acknowledges and agrees that the identity of the subject Opportunities, and all
other information concerning an Opportunity (including without limitation, all
mailing information, phone and fax numbers, email addresses and other contact
information) introduced hereunder are the property of Consultant, and shall be
treated as confidential and proprietary information by Client, its affiliates,
officers, directors, shareholders, employees, agents, representatives,
successors and assigns. Client shall not use such information, except in the
context of any arrangement with Consultant in which Consultant is directly and
actively involved, and never without Consultant’s prior written approval. Client
further agrees that neither it nor its employees, affiliates or assigns, shall
enter into, or otherwise arrange (either for it/him/herself, or any other person
or entity) any business relationship, contact any person regarding such
Opportunity, either directly or indirectly, or any of its affiliates, or accept
any compensation or advantage in relation to such Opportunity except as directly
though Consultant, without the prior written approval of Consultant. Consultant
is relying on Client’s assent to these terms and their intent to be bound by the
terms by evidence of their signature. Without Client’s signed assent to these
terms, Consultant would not introduce any Opportunity or disclose any
confidential information to Client as herein described.



 

--------------------------------------------------------------------------------


10.
Notices. Any notice or other communication required or permitted hereunder must
be in writing and sent by either (i) certified mail, postage prepaid, return
receipt requested and First Class mail; or (ii) overnight delivery with
confirmation of delivery; or (iii) facsimile transmission with an original
mailed by first class mail, postage prepaid, or in each case to such other
address and facsimile number as shall have last been furnished by like notice.
If mailing is impossible due to an absence of postal service, and other methods
of sending notice are not otherwise available, notice shall be hand-delivered to
the aforesaid addresses. Each notice or communication shall be deemed to have
been given as of the date so mailed or delivered, as the case may be; provided,
however, that any notice sent by facsimile shall be deemed to have been given as
of the date sent by facsimile if a copy of such notice is also mailed by first
class mail on the date sent by facsimile; if the date of mailing is not the same
as the date of sending by facsimile, then the date of mailing by first class
mail shall be deemed to be the date upon which notice given.




11.
Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




12.
Preliminary Statement. The Preliminary Statement is incorporated herein by this
reference and made a material part of this Agreement.




13.
Entire Agreement. With respect to the services specific to this Agreement, this
Agreement supersedes any and all other agreements, either oral or written,
between the parties hereto. Each party to this Agreement acknowledges that no
representation, inducements, promises or agreement, orally or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement with respect to the services identified shall be
valid or binding. Any modification of this Agreement will be effective only if
it is in writing and signed by all parties.



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed, all as of the day and year indicated above.




CONSULTANT:




/s/ Bradley J. Wilhite                                   
Ascendiant Capital Group, LLC
By:      Bradley J. Wilhite
Its:      Managing Director
Date:   July 18, 2005




CLIENT:


SmartVideo Technologies, Inc.




/s/ Richard E. Bennett, Jr.                            
By:      Richard E. Bennett, Jr.
Its:      President & CEO
Date:  July 18, 2005
 
 
 

--------------------------------------------------------------------------------

